DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2. 	Applicant’s arguments, see remarks, filed 06/03/2021 with respect to claims 1-20 have been fully considered and are persuasive. The rejections of claims 1-9, 11, 13 and 20 has been withdrawn. 

Allowable Subject Matter

3. 	Claim 1-9, 11, 13 and 20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance: the combination of limitations in independent claims 1, 13, and 20 overcomes the art of record. Including the limitations of sending, by the device, a payload message to the first server on the first protected communication channel protected using a communication key which is dependent on the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be 





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433